Exhibit 10.1

SOLARWINDS, INC.
2015 PERFORMANCE INCENTIVE PLAN
OPTION AWARD AGREEMENT


NOTICE OF GRANT OF STOCK OPTION
Participant Name:


 
Number of Shares Subject to Option:


 
Exercise Price per Share:


 
Aggregate Exercise Price:


 
Type of Option
__ Incentive
__ Nonqualified Stock Option


Award Date:


 
Expiration Date:


 

This stock option award (the “Option”) is granted under and governed by the
terms and conditions of the SolarWinds, Inc. 2015 Performance Incentive Plan
(the “Plan”) and the Terms and Conditions of Stock Option Award (the “Terms”),
which are attached hereto and incorporated herein by reference. This Notice of
Grant of Stock Option, together with the Terms, are referred to as the “Award
Agreement.”
You do not have to accept the Option. If you wish to decline your Option, you
should promptly notify Stock Administration at SolarWinds, Inc. of your decision
at stockadmin@solarwinds.com. If you do not provide such notification within
forty-five (45) days after the Award Date, you will be deemed to have accepted
your Option on the terms and conditions set forth herein.
By your electronic acceptance of the Option, you acknowledge that the Option is
granted under and governed by the terms and conditions of the Plan and the Award
Agreement and you agree to comply with the terms of the Plan and the Award
Agreement. You acknowledge receipt of a copy of the Plan and the Award
Agreement. You acknowledge that you have reviewed the Plan and the Award
Agreement in their entirety, have had an opportunity to obtain the advice of
counsel prior to accepting the Option and fully understand all provisions of the
Plan and Award Agreement. You hereby agree to accept as binding, conclusive and
final all decisions or interpretations of the Administrator upon any questions
relating to the Plan and the Award Agreement.
SOLARWINDS, INC.,
a Delaware corporation


                                                    
By
                                                    
Title


Acknowledged and agreed as of the Award Date:
Printed Name:
Acceptance Date:


[NOTE: GRANT WILL BE ACCEPTED ELECTRONICALLY]




--------------------------------------------------------------------------------



SOLARWINDS, INC.
2015 PERFORMANCE INCENTIVE PLAN
TERMS AND CONDITIONS OF STOCK OPTION AWARD
1.    General. These Terms and Conditions of Stock Option Award (these “Terms”)
apply to a particular stock option (the “Option”) granted by SolarWinds, Inc. a
Delaware corporation (the “Corporation”), and are incorporated by reference in
the Notice of Grant of Stock Option (the “Grant Notice”) corresponding to that
particular grant. The recipient of the Option identified in the Grant Notice is
referred to as the “Participant.” The per share exercise price of the Option as
set forth in the Grant Notice is referred to as the “Exercise Price.” The
effective date of grant of the Option as set forth in the Grant Notice is
referred to as the “Award Date.” The exercise price and the number of shares
covered by the Option are subject to adjustment under Section 7.1 of the Plan.
The Option was granted under and is subject to the SolarWinds, Inc. 2015
Performance Incentive Plan (the “Plan”). Capitalized terms used herein and not
otherwise defined herein shall have the meaning assigned to such terms in the
Plan. The Option has been granted to the Participant in addition to, and not in
lieu of, any other form of compensation otherwise payable or to be paid to the
Participant. The Grant Notice and these Terms are collectively referred to as
the “Award Agreement” applicable to the Option.
2.    Vesting Schedule. Subject to Section 7 and any applicable accelerated
vesting provisions set forth below or in the Plan, this Option will vest and
become exercisable, in whole or in part, in accordance with the following
vesting schedule:
3.    Stock Option Status.
3.1    For U.S. taxpayers, the Option will be designated as either an Incentive
Stock Option (“ISO”) or a Nonqualified Stock Option (“NSO”). If designated in
the Grant Notice as an ISO, this Option is intended to qualify as an ISO under
Section 422 of the Code. However, if this Option is intended to be an ISO, to
the extent that it exceeds the $100,000 rule of Code Section 422(d) it will be
treated as an NSO as provided in Section 5.1.2 of the Plan. Further, if for any
reason this Option (or portion thereof) will not qualify as an ISO, then, to the
extent of such nonqualification, such Option (or portion thereof) shall be
regarded as an NSO granted under the Plan. In no event will the Administrator,
the Corporation or any of its Subsidiaries or any of their respective employees
or directors have any liability to Participant (or any other person) due to the
failure of the Option to qualify for any reason as an ISO.
3.2    For non-U.S. taxpayers, the Option will be designated as a NSO.
4.    Limits on Exercise. The Option may be exercised only to the extent the
Option is vested and exercisable.
4.1    Cumulative Exercisability. To the extent that the Option is vested and
exercisable, the Participant has the right to exercise the Option (to the extent
not previously exercised), and such right shall continue, until the expiration
or earlier termination of the Option.
4.2    No Fractional Shares. Fractional share interests shall be disregarded,
but may be cumulated.
5.    Continuance of Employment/Service Required; No Employment/Service
Commitment. The vesting schedule applicable to the Option requires continued
employment or service through each applicable vesting date as a condition to the
vesting of the applicable installment of the Option and the rights and benefits
under this Award Agreement. Employment or service for only a portion of the
vesting period, even if a substantial portion, will not entitle the Participant
to any proportionate vesting or avoid or mitigate a termination of rights and
benefits upon or following a termination of employment or services as provided
in Section 7 below or under the Plan. Nothing contained in this Award Agreement
or the Plan constitutes an employment or service commitment by the Corporation
or any of its Subsidiaries, affects the Participant’s status, if he or she is an
employee, as an employee at will who is subject to termination without cause,
confers upon the Participant any right to remain employed by or in service to
the Corporation or any Subsidiary, interferes in any way with the right of the
Corporation or any Subsidiary at any time to terminate such employment or
service, or affects the right of the Corporation or any Subsidiary to increase
or decrease the




--------------------------------------------------------------------------------



Participant’s other compensation or benefits. Nothing in this Award Agreement,
however, is intended to adversely affect any independent contractual right of
the Participant without his or her consent thereto.
6.    Method of Exercise of Option. The Option shall be exercisable by the
delivery to the Secretary of the Corporation (or such other person as the
Administrator may require pursuant to such administrative exercise procedures as
the Administrator may implement from time to time) of:
•
a written notice stating the number of shares of Common Stock to be purchased
pursuant to the Option or by the completion of such other administrative
exercise procedures as the Administrator may require from time to time;

•
payment in full for the Exercise Price of the shares to be purchased in cash,
check, by electronic funds transfer to the Corporation;

•
any written statements or agreements required pursuant to Section 8.1 of the
Plan; and

•
satisfaction of the tax withholding provisions of Section 8.5 of the Plan.

The Administrator also may, but is not required to, authorize a non-cash payment
alternative by one or more of the following methods (subject in each case to
compliance with all applicable laws, rules, regulations and listing requirements
and further subject to such rules as the Administrator may adopt as to any such
payment method):
•
notice and third party payment in such manner as may be authorized by the
Administrator;

•
in shares of Common Stock already owned by the Participant, valued at their fair
market value (as determined under the Plan) on the exercise date;

•
a reduction in the number of shares of Common Stock otherwise deliverable to the
Participant (valued at their fair market value on the exercise date, as
determined under the Plan) pursuant to the exercise of the Option; or

•
a “cashless exercise” with a third party who provides simultaneous financing for
the purposes of (or who otherwise facilitates) the exercise of the Option.

The Option will qualify as an ISO only if it meets all of the applicable
requirements of the Code. If the Option is designated as an ISO, the Option may
be rendered a NSO if the Administrator permits the use of one or more of the
non-cash payment alternatives referenced above.
7.    Early Termination of Option.
7.1    Expiration Date. Subject to earlier termination as provided below in this
Section 7, the Option will terminate on the Expiration Date set forth in the
Grant Notice (the “Expiration Date”).
7.2    Possible Termination of Option upon Certain Corporate Events. The Option
is subject to termination in connection with certain corporate events as
provided in Section 7.2 of the Plan.
7.3    Termination of Option upon a Termination of Participant’s Employment or
Services. Subject to earlier termination on the Expiration Date of the Option or
pursuant to Section 7.2 above, if the Participant ceases to be employed by or
ceases to provide services to the Corporation or a Subsidiary, the following
rules shall apply (the last day that the Participant is employed by or provides
services to the Corporation or a Subsidiary is referred to as the Participant’s
“Severance Date”):
•
other than as expressly provided below in this Section 7.3, (a) the Participant
will have until the date that is 3 months after his or her Severance Date to
exercise the Option (or portion thereof) to the extent that it was vested on the
Severance Date, (b) the Option, to the extent not vested on the Severance Date,
shall





--------------------------------------------------------------------------------



terminate on the Severance Date, and (c) the Option, to the extent exercisable
for the 3-month period following the Severance Date and not exercised during
such period, shall terminate at 11:59 pm Eastern time on the last day of the
3-month period;
•
if the termination of the Participant’s employment or services is the result of
the Participant’s death or Total Disability (as defined below), (a) the
Participant (or his beneficiary or personal representative, as the case may be)
will have until the date that is 12 months after the Participant’s Severance
Date to exercise the Option (or portion thereof) to the extent that it was
vested on the Severance Date, (b) the Option, to the extent not vested on the
Severance Date, shall terminate on the Severance Date, and (c) the Option, to
the extent exercisable for the 12-month period following the Severance Date and
not exercised during such period, shall terminate at 11:59 pm Eastern time on
the last day of the 12-month period;

•
if the Participant’s employment or services are terminated by the Corporation or
a Subsidiary for Cause (as defined below), the Option (whether vested or not)
shall terminate on the Severance Date.

For purposes of the Option, “Total Disability” means a “permanent and total
disability” (within the meaning of Section 22(e)(3) of the Code or as otherwise
determined by the Administrator).
For purposes of the Option, “Cause” means, in the absence of any employment
agreement between a Participant and the Corporation (or the Subsidiary employing
Participant) otherwise defining Cause, (i) acts of personal dishonesty, gross
negligence or willful misconduct on the part of a Participant in the course of
his or her employment or services, (ii) a Participant’s engagement in conduct
that results, or could reasonably be expected to result, in material injury to
the reputation or business of the Corporation or its Subsidiaries, (iii)
misappropriation by a Participant of the assets or business opportunities of the
Corporation or its Subsidiaries; (iv) embezzlement or fraud committed by a
Participant, at his or her direction, or with his or her personal knowledge; (v)
a Participant’s conviction by a court of competent jurisdiction of, or pleading
“guilty” or “no contest” to, (x) a felony, or (y) any other criminal charge
(other than minor traffic violations) that has, or could be reasonably expected
to have, an adverse impact on the performance of the Participant’s duties to the
Corporation or its Subsidiaries; or (vi) failure by a Participant to follow the
lawful directions of a superior officer or the Board. In the event there is an
employment agreement between a Participant and the Corporation or its Subsidiary
employing Participant defining Cause, “Cause” will have the meaning provided in
such agreement.
In all events the Option is subject to earlier termination on the Expiration
Date of the Option or as contemplated by Section 7.2. The Administrator shall be
the sole judge of whether the Participant continues to render employment or
services for purposes of this Award Agreement.
8.    Adjustments Upon Specified Events. Upon the occurrence of certain events
relating to the Corporation’s stock contemplated by Section 7.1 of the Plan
(including, without limitation, an extraordinary cash dividend on such stock),
the Administrator shall make adjustments in accordance with such section in the
exercise price and the number of shares covered by the Option.
9.    Non-Transferability. The Option and any other rights of the Participant
under this Award Agreement or the Plan are nontransferable and exercisable only
by the Participant, except as set forth in Section 5.7 of the Plan.
10.    Notices. Any notice to be given under the terms of this Award Agreement
shall be in writing and addressed to the Corporation at its principal office to
the attention of the Secretary, and to the Participant at the Participant’s last
address reflected on the Corporation’s records, or at such other address as
either party may hereafter designate in writing to the other. Any such notice
shall be given only when received, but if the Participant is no longer an
employee of or in service to the Corporation, shall be deemed to have been duly
given by the Corporation when enclosed in a properly sealed envelope addressed
as aforesaid, registered or certified, and deposited (postage and registry or
certification fee prepaid) in a post office or branch post office regularly
maintained by the United States Government.
11.    Plan. The Option and all rights of the Participant under this Award
Agreement are subject to the terms and conditions of the Plan, incorporated
herein by reference. The Participant agrees to be bound by the terms of the Plan
and this Award Agreement. The Participant acknowledges having read and
understanding the Plan, the Prospectus




--------------------------------------------------------------------------------



for the Plan, and this Award Agreement. Unless otherwise expressly provided in
other sections of this Award Agreement, provisions of the Plan that confer
discretionary authority on the Board or the Administrator do not (and shall not
be deemed to) create any rights in the Participant unless such rights are
expressly set forth herein or are otherwise in the sole discretion of the Board
or the Administrator so conferred by appropriate action of the Board or the
Administrator under the Plan after the date hereof.
12.    Entire Agreement. This Award Agreement and the Plan together constitute
the entire agreement and supersede all prior understandings and agreements,
written or oral, of the parties hereto with respect to the subject matter
hereof. The Plan and this Award Agreement may be amended pursuant to Section 8.6
of the Plan. Such amendment must be in writing and signed by the Corporation.
The Corporation may unilaterally waive any provision hereof in writing to the
extent such waiver does not adversely affect the interests of the Participant
hereunder, but no such waiver shall operate as or be construed to be a
subsequent waiver of the same provision or a waiver of any other provision
hereof.
13.    Effect of this Agreement. Subject to the Corporation’s right to terminate
the Option pursuant to Section 7.2 of the Plan, this Award Agreement shall be
assumed by, be binding upon and inure to the benefit of any successor or
successors to the Corporation.
14.    Counterparts. This Award Agreement may be executed simultaneously in any
number of counterparts, each of which shall be deemed an original but all of
which together shall constitute one and the same instrument.
15.    Section Headings. The section headings of this Award Agreement are for
convenience of reference only and shall not be deemed to alter or affect any
provision hereof.
16.    Governing Law. This Award Agreement shall be governed by and construed
and enforced in accordance with the laws of the State of Delaware without regard
to conflict of law principles thereunder.
17.    Clawback Policy. The Option is subject to the terms of the Corporation’s
recoupment, clawback or similar policy as it may be in effect from time to time,
as well as any similar provisions of applicable law, any of which could in
certain circumstances require forfeiture of the Option and repayment or
forfeiture of any shares of Common Stock or other cash or property received with
respect to the Option (including any value received from a disposition of the
shares acquired upon exercise of the Option).
18.    No Advice Regarding Grant. The Participant is hereby advised to consult
with his or her own tax, legal and/or investment advisors with respect to any
advice the Participant may determine is needed or appropriate with respect to
the Option (including, without limitation, to determine the foreign, state,
local, estate and/or gift tax consequences with respect to the Option and any
shares of Common Stock that may be acquired upon exercise of the Option).
Neither the Corporation nor any of its officers, directors, affiliates or
advisors makes any representation (except for the terms and conditions expressly
set forth in this Award Agreement) or recommendation with respect to the Option.
Except for the withholding rights set forth in Section 6 above and Section 8.5
of the Plan, the Participant is solely responsible for any and all tax liability
that may arise with respect to the Option and any shares that may be acquired
upon exercise of the Option.
19.    Electronic Delivery and Acceptance. The Corporation may, in its sole
discretion, decide to deliver any documents related to Stock Units awarded under
the Plan by electronic means and request Participant’s acceptance, consent or
approval of such documents by electronic means. Participant hereby consents to
receive all applicable documentation by electronic delivery and agrees to
participate in the Plan through any online or electronic system established and
maintained by the Corporation or another third party designated by the
Corporation.
20.    Data Privacy. The Participant acknowledges and consents to the
collection, use, processing and transfer of personal data as described in this
Section 20. The Corporation and/or its Subsidiaries hold certain personal
information about the Participant, including the Participant’s name, home
address and telephone number, date of birth, social security number, employee
identification number, salary, nationality, job title, any shares of Common
Stock or directorships held in the Corporation or its Subsidiaries, details of
all equity awards or any other entitlement to shares




--------------------------------------------------------------------------------



of Common Stock awarded, canceled, purchased, vested, unvested or outstanding in
the Participant’s favor, for the purpose of managing and administering the Plan
(“Data”). The Corporation and its Subsidiaries may transfer Data amongst
themselves as necessary for the purpose of implementation, administration and
management of the Participant’s participation in the Plan, and the Corporation
and its Subsidiaries may each further transfer Data to any third parties
assisting the Corporation or any such Subsidiary in the implementation,
administration and management of the Plan. The Participant acknowledges that the
transferors and transferees of such Data may be located anywhere in the world
and hereby authorizes each of them to receive, possess, use, retain and transfer
the Data, in electronic or other form, for the purposes of implementing,
administering and managing the Participant’s participation in the Plan,
including any transfer of such Data as may be required for the administration of
the Plan and/or the subsequent holding of shares of Common Stock on the
Participant’s behalf to a broker or to other third party with whom the
Participant may elect to deposit any shares of Common Stock acquired under the
Plan (whether pursuant to the Stock Units or otherwise).




